205 F.2d 423
RESEARCH PRODUCTS COMPANY, Petitioner,v.Oveta Culp HOBBY, Secretary of Health, Education and Welfare.
No. 14671.
United States Court of Appeals Eighth Circuit.
June 19, 1953.

Miller & Sharp, Topeka, Kan., for petitioner.
William W. Goodrich, Asst. Gen. Counsel, Food and Drug Division, Department of Health, Education and Welfare, Washington, D.C., Charles B. Murray, Asst. Atty. Gen., and Vincent A. Kleinfeld, Atty., Department of Justice, Washington, D.C., for respondent.
PER CURIAM.


1
Petition for Review of Order of Federal Security Administrator promulgated May 12, 1952, dismissed, on motion of counsel for petitioner, counsel for respondent not objecting.